ALLOWABILITY NOTICE
This action is in response to the application filed 9 October 2020, claiming benefit back to 15 March 2013.
	Claims 21 – 40 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuation
This application is a continuation application of U.S. application no. 15/728,100 filed on 09 October 2017, now U.S. Patent 10,839,445 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

REASONS FOR ALLOWANCE
Allowed Claims: Claims 21 – 40 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
35 U.S.C. §101
	Applicant’s claimed invention is eligible under 35 USC 101.  The limitations of reducing a number of user inputs processed by the processor indicative of a preferred attribute by identifying, by executing an instruction with the processor, a first product alternative based on the first attribute and in response to identifying the first attribute as associated with the second performance level, reducing a number of user inputs processed by the processor indicative of a non-preferred attribute by identifying, by executing an instruction with the processor, a second product alternative, the second product alternative to include a second attribute different than the first attribute, provide for a practical application of technology by 

35 U.S.C. §102/§103
	The closest prior art of record includes Malek et al. (U.S. 2005/0261953).
	However, with respect to exemplary independent claim 1, Malek et al. fails, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality directed to in response to identifying the first attribute as associated with the first performance level, reducing a number of user inputs processed by the processor indicative of a preferred attribute by identifying, by executing an instruction with the processor, a first product alternative based on the first attribute; in response to identifying the first attribute as associated with the second performance level, reducing a number of user inputs processed by the processor indicative of a non-preferred attribute by identifying, by executing an instruction with the processor, a second product alternative, the second product alternative to include a second attribute different than the first attribute; and modifying, by executing an instruction with the processor, one of the first product alternative or the second product alterative to generate an optimized product alternative for presentation via the presentation device.

	Other close art of record includes Keil et al. (U.S. 2002/0087388), which discloses a system to quantify consumer preferences; Keil, Sev K.H. et al.  (U.S. 2003/0088457), which discloses preference information-based metrics; Afeyan, Noubar B. et al.  (U.S. 2003/0088458), which discloses a method and apparatus for dynamic, real-time market segmentation; Afeyan; Noubar B. et al. (U.S. 7016882), which discloses a method and apparatus for evolutionary design; Xu D et al.	(U.S. 2003/0208514), which discloses multiple criteria decision analysis method for decision making, by making assessment of the criteria under a set of grades, and transforming assessment to assessment of general criterion under another set of grades using matrix equation; Melnick, Steve et al.	(U.S. 2002/0169727), which discloses a system and method for benefit cost plan estimation; Etzioni, Oren et al.	(U.S. 2005/0004819), which discloses performing predictive pricing based on historical data; Lamoureux; Steven Howard et al. (U.S. 2012/0232852), which discloses a system and method for concept development; Malek, Kamal M. et al.	(U.S.  2005/0261953), which discloses determining design preferences of a group; Malek; Kamal M. et al.	(U.S.  2006/0004621), which discloses a real-time selection of survey candidates; Smith; Stephen (U.S. 6895388), which discloses a communication schema of online system and method of locating consumer product in the enterprise production pipeline; Kirshenbaum; Evan R.	(U.S. 6973418), which discloses modeling decision-maker preferences using evolution based on sampled preferences; and  Micaelian; Fadi Victor et al. (U.S. 7836057), which discloses a weighted preference inference system and method. 

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALAN S MILLER/Primary Examiner, Art Unit 3683